Case 1:18-cv-05780-FB-SMG Document 87 Filed 09/02/20 Page 1 of 2 PageID #: 638

                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
 ____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0048 • E: Jason@levinepstein.com
                                                                                       September 2, 2020
Via Electronic Filing
The Honorable Magistrate Judge Steven M. Gold
U.S. District Court Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     Singh v. Lintech Electric, Inc. et al
                       Case No.: 1:18-cv-05780-FB-SMGJO

Dear Honorable Magistrate Judge Gold:

       This law firm represents Defendants Lintech Electric, Inc. (the “Company”), and Linden
J. Tudor (“Mr. Tudor”, and together with the Company, the “Defendants”) in the above-
referenced action.

        This law firm also represents Defendants Holly Tudor, Linden Tudor and Tudor Enterprise
Family Limited Partnership in the removed state court actions captioned Singh v. Holly Tudor et
al (Index No. 720551-2019) (the “First Removed State Court Action”) and Singh v. Tudor Entr.
Family Ltd Partnership et al (Index No.: 526826-2019) (the “Second Removed State Court
Action”, and together, the “Removed State Court Actions”).

        Pursuant to Your Honor’s Individual Practice Rule 1(D), this letter respectfully serves to
request an extension of the deposition completion deadline of September 15, 2020, to, through and
including, October 30, 2020. Four prior requests to extend the deadline to complete fact discovery
were previously made and granted. [See Dckt. Nos. 24, 28, 34, 43]. Plaintiff’s counsel did not
consent to this request, and did not communicate a basis for refusing to consent.

       The basis of the request is that the undersigned law firm will have limited availability in
observance of the Jewish high holidays of Rosh Hashana, Yom Kippur, Sukkot, Shemini Atzeret
and Simchat Torah. The undersigned law firm anticipates being able to complete depositions on
or before October 30, 2020.

        This request, if granted, would necessitate an adjournment of the Settlement Conference
scheduled for September 22, 2020. Thus, Defendants also request an adjournment of the
September 22, 2020 Settlement Conference to a date and time set by the Court after October 30,
2020. This is the first request of its nature, and is not made on consent of Plaintiff’s counsel, who
did not communicate a basis for refusing to consent.

       In light of the foregoing, Defendants respectfully request: (i) an extension of the deposition
completion deadline of September 15, 2020, to, through and including, October 30, 2020; and (ii)
an adjournment of the September 22, 2020 Settlement Conference to a date and time set by the
Court after October 30, 2020.

       Thank you, in advance, for your time and consideration.
Case 1:18-cv-05780-FB-SMG Document 87 Filed 09/02/20 Page 2 of 2 PageID #: 639




                                            Respectfully submitted,

                                            LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                            By: /s/ Jason Mizrahi
                                               Jason Mizrahi
                                               420 Lexington Avenue, Suite 2525
                                               New York, NY 10170
                                               Tel. No.: (212) 792-0048
                                               Email: Jason@levinepstein.com
                                               Attorneys for Defendants

VIA ECF: All Counsel
